Citation Nr: 9914144	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from January 1991 
to January 1992, including service in Southwest Asia from 
January to May 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The claim seeking service connection for a right knee 
disability is not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for a right knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter "the Court") has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); 

In the present case, the appellant told examiners on two 
separate official military medical examination (in March 1989 
and in September 1991) that he had fractured the right 
patella prior to his active service.  Furthermore, he has 
never disputed the foregoing during the course of the present 
appeal (see June 1992 statement of the case).  Consequently, 
although the most recent X-ray studies of the right knee (in 
September 1992) disclosed no evidence of a right knee 
fracture, the Board accepts that the appellant may well have 
suffered some sort of right knee trauma prior to his entry on 
active duty on January 3, 1991.  

Only five days later, on January 8, 1991, the appellant was 
treated for subjective complaints of right posterior knee 
pain and right anterior shin pain for the previous four days, 
usually when exercising.  There was no mention at that time 
of a recent right knee injury; physical examination disclosed 
only a generalized tibial tenderness without swelling; and 
the reported clinical assessment was shin splints and 
tendinitis.  Although the appellant continued to complain of 
intermittent right knee pain on physical examination in April 
and September 1991, no further treatment during active 
service for such complaints is reflected by the service 
medical records, nor was an underlying cause for the 
complaints ever identified and reported during active 
service.  The appellant was medically discharged from active 
service in January 1992 due to cervical disc disease.  

On VA medical examination in September 1992, the appellant 
gave a medical history of developing anterior right knee pain 
and diffuse right knee swelling early in 1991 during an 
exercise training period in Saudi Arabia.  He was evaluated 
by a medical corpsman at an aid station, but could not recall 
that any specific diagnosis was made.  Furthermore, although 
his symptoms gradually decreased over the next few weeks, he 
alleged that he continued to experience intermittent, mild 
anterior right knee pain, frequently developing or increasing 
in severity with vigorous physical activity or during cold or 
damp weather.  

The examining physician at the September 1992 VA examination 
reported that the appellant did not appear to have any joint 
or extremity pain while standing or walking.  No tenderness, 
edema, or erythema of the right knee was noted, and the 
appellant demonstrated a full range of motion in the right 
knee.  The McMurray test was negative, and there was no 
evidence of internal derangement of the right knee.  The 
remainder of the musculoskeletal examination was normal.  X-
ray study of the right knee taken at this time disclosed no 
evidence of fracture or dislocation or arthritis.  A linear 
density was seen in the soft tissues of the right knee 
posteriorly at the level of the head of the fibula, which may 
have represented a foreign body.  The clinical impression 
reported by this examiner was probable degenerative 
arthritis; but this initial assessment was made prior to the 
aforementioned X-ray study which disclosed no evidence of 
arthritis in the right knee joint.  The examiner's 
impression, which under these circumstances amounted to no 
more than an educated guess, is therefore inherently not 
credible when flatly contradicted by objective evidence such 
as the subsequently accomplished X-ray study of the right 
knee.  

Based on a review of the relevant evidence, as summarized 
above, the Board is unable to conclude that the appellant has 
submitted a well-grounded claim seeking service connection 
for a right knee disability.  If, as seems likely, he injured 
his right knee prior to active service, he has failed to 
submit competent medical evidence demonstrating an increase 
in the underlying pathology of the right knee during service.  
On the other hand, if there was no pre-existing right knee 
injury, the available evidence also fails to demonstrate the 
incurrence of a chronic right knee disability in service, the 
existence of a current right knee disability, or any nexus 
between the appellant's current complaints of anterior right 
knee pain and the complaints treated in service on one 
occasion of posterior right knee pain.  


ORDER

Service connection for a right knee disability; the appeal is 
denied to this extent.  


REMAND

In this appeal, the appellant also seeks an initial rating in 
excess of 20 percent for the service-connected cervical disc 
disease.  The original, post-service VA medical examination 
in September 1992 did not specifically address the additional 
disability factors found at 38 C.F.R. §§ 4.40 & 4.45 (1998).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A remand is 
therefore required.  

In addition, the appellant has not been examined for VA 
compensation purposes since September 1992.  He did not 
report for an official medical examination scheduled for him 
in September-October 1997, apparently because the 
notification to report for the examination was sent to an 
out-dated address, due to the appellant's failure to keep the 
RO informed of his current whereabouts.  Since the RO seems 
to have a current address for the appellant at the present 
time, another VA examination should be scheduled for him.  

Accordingly, this appeal is hereby remanded for the following 
further action:  

1.  The RO should request the appellant 
to specify the names, addresses, of all 
health care providers who have treated 
him for his service-connected cervical 
disc disease since discharge from active 
service in January 1992.  After obtaining 
any necessary releases from the 
appellant, the RO should attempt to 
obtain and incorporate into the claims 
file copies of such medical records.  

2.  The RO should also schedule the 
appellant for another VA medical 
examination for compensation purposes in 
order to establish the current nature and 
severity of the service-connected 
cervical disc disease.  A copy of the 
letter sent to the appellant at his 
latest address of record by the VA, 
notifying him of the time and place to 
report for this examination, must be 
incorporated into the claims file to 
document for the record that proper 
notification was sent to the appellant.  
If the appellant appears for the 
examination, the examining physician 
should be requested to specify whether 
the appellant demonstrates, and to what 
degree, functional impairment due to pain 
on use of the neck and upper extremities, 
or due to flare-ups or weakness on 
repeated use of the neck and upper 
extremities, which is attributable to the 
service-connected cervical disc disease.  
(Copies of 38 C.F.R. §§ 4.40 & 4.45 
should be provided the examiner for 
guidance in making these determinations.)  

3.  The RO should then review all of the 
relevant evidence in order to determine 
the proper initial rating(s) to be 
assigned for the service-connected 
cervical disc disease.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (where the 
Court noted that, on initial rating, 
separate ratings can be assigned for 
separate periods of time based on the 
facts found, i.e. "staged" ratings.)

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

